                  Case 3:19-cr-00377-WHA Document 54 Filed 11/11/19 Page 1 of 7




 1   RAMSEY & EHRLICH LLP
     MILES EHRLICH - #237954
 2   miles@ramsey-ehrlich.com
     ISMAIL RAMSEY - #189820
 3   izzy@ramsey-ehrlich.com
     AMY CRAIG - #269339
 4   amy@ramsey-ehrlich.com
     803 Hearst Avenue
 5   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 6   (510) 291-3060 (Fax)
 7   Attorneys for Defendant
     ANTHONY LEVANDOWSKI
 8
 9                                 UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11                                     SAN FRANCISCO DIVISION
12   United States,                                       )   Case No.: CR 19-00377-WHA
                                                          )
13                                                        )
                      Plaintiff,                          )   DEFENDANT ANTHONY
14                                                        )   LEVANDOWSKI’S STATEMENT
             v.                                           )   REGARDING TIMING FOR BILL
15                                                        )   OF PARTICULARS
     Anthony Levandowski,                                 )
16                                                        )
                      Defendant                           )   Date:      TBD by the Court
17                                                        )   Courtroom: Courtroom 12 - 19th Floor
                                                          )
18                                                        )
                                                          )
19
20                                            I. INTRODUCTION

21           At the last hearing, defense counsel and the government agreed that, where an indictment
22   is insufficiently specific, a bill of particulars is the customary mechanism by which a defendant
23   is apprised of the specifics of trade secrets alleged to be stolen. Dkt. 41 (Transcript of
24   Proceedings held on 10/29/19) at 18 (“Ms.Wawrzyniak: I agree with Mr. Ehrlich that this is most
25   often litigated in trade secret cases through a motion for Bill of Particulars”). Pursuant to the
26   Court’s order, Defendant Anthony Levandowski filed a motion for a bill of particulars under
27   Rule 7(f). Dkt. 51-4 (unredacted), Dkt. 52 (redacted). This Court requested supplemental
28
                                                          1
     ANTHONY LEVANDOWSKI’S STATEMENT REGARDING TIMING FOR BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 54 Filed 11/11/19 Page 2 of 7




 1   briefing, however, on the question of when a bill of particulars should be granted. Dkt. 41 at 30.
 2   In short, neither the Rules of Criminal Procedure nor the case law provides a specific deadline
 3   for filing a bill of particulars. But given that the bill’s primary purpose is to ensure a defendant’s
 4   fair opportunity to defend himself by eliminating guesswork as to the nature of the charges
 5   brought, the bill should be filed far enough in advance of the trial to Mr. Levandowski to
 6   effectively prepare his defense. And this means allowing him adequate time to procure and
 7   prepare expert witnesses and also to investigate possible lay witness testimony that bears on the
 8   validity of charged trade secrets.
 9           The government has had two and a half years to employ its broad subpoena powers, to
10   study the mountains of discovery generated in the underlying civil case, and to hone its criminal
11   charges—all with substantial assistance from Google engineers, experts, and attorneys. Having
12   indicted on its own timetable, the prosecution should not now need additional time to settle on
13   how to describe the trade secrets it alleges were stolen. Because the government already knows
14   (or should know) what it charged and what it intends to prove at trial, a bill of particulars should
15   be filed in short order.
16                                          II. APPLICABLE LAW
17
             Federal Rule of Criminal Procedure 7(f) authorizes district courts to order a bill of
18
     particulars. But Rule 7(f) does not specify exactly when a bill must be filed. The case law
19
     interpreting the rule also provides no hard-and-fast deadlines—perhaps because the decision
20
     whether to grant a bill is discretionary, and the circumstances that may necessitate a bill will vary
21
     from case to case. See 5 LaFave et al., Criminal Procedure § 19.4(b) (4th ed. & 2018 update).
22
             Nonetheless, while not setting a precise deadline, both the Rule and the case law suggest
23
     that a bill of particulars ordinarily should be ordered at the outset of the case. The Rule itself
24
     states that when possible, proceedings for a bill of particulars should be initiated shortly after
25
     arraignment. See Fed. R. Crim. P. 7(f). This is because a bill of particulars fundamentally
26
     “relates to pleading.” 5 LaFave, supra, § 19.4(b). It serves as a sort of supplemental pleading,
27
     necessary to provide additional specificity when the indictment itself fails to do so.
28
                                                          2
     ANTHONY LEVANDOWSKI’S STATEMENT REGARDING TIMING FOR BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 54 Filed 11/11/19 Page 3 of 7




 1           The fundamental purpose of a bill is to enable the defendant “to prepare a defense.”
 2   United States v. Long, 706 F.2d 1044, 1054 (9th Cir. 1983). In order to serve that purpose, the
 3   bill must come early enough in the proceedings to allow the defendant sufficient time to
 4   meaningfully and effectively prepare. In a technologically complex trade secrets case such as
 5   this that will require, at least in some significant measure, a technologically complex defense, it
 6   is necessary for a bill to issue well in advance of trial.
 7           Judge White’s handling of the bill of particulars in the Liew case, one of the leading
 8   criminal trade secrets cases in this district, provides guidance. In that case, Judge White
 9   determined that, although the government had provided extensive disclosures, the defense still
10   lacked sufficient specificity to prepare a defense to the trade secrets charged. The court thus
11   ordered the government to provide a bill of particulars within two weeks of granting the
12   defendant’s motion. United States v. Liew, No. 11-573, 2013 WL 2605126 at *9 (June 11,
13   2013). That decision was rendered in June of 2013 and the case did not proceed to trial until
14   early 2014. Thus, the district court in Liew ordered the government to provide a bill of
15   particulars more than six months in advance of trial. Similarly, in the Liu case from the Western
16   District of New York, a magistrate judge ordered the government to “furnish defendant with a
17   bill of particulars specifically identifying each trade secret it will seek to prove at trial” six weeks
18   after the court granted the defendant’s motion, before a trial date was even set. Dkt. 52-6

19   (United States v. Liu, No. 13-cr-226 (W.D.N.Y. Oct. 20, 2016), Dkt. 180 at 6)1, see also Dkt. 52-

20   7 (United States v. Ward, No. 11-02123 (E.D. Wa. June 20, 2012), Dkt. 175 at 8 (ordering the

21   government to supplement its already-filed bill of particulars “within thirty days,” of the Court’s

22   order and twenty-two months before the April 2014 trial)).

23           Civil cases provide some helpful guidance by analogy. Rule 7(f) was adapted from Fed.

24   R. Civ. P. 12(e). Civil Rule 12(e), though more restrictive than the Criminal Rule 7(f), similarly

25   allows a civil defendant to seek a more definite statement of the case when the pleading itself is

26   1
      The government objected to the magistrate court’s order. On December 14, 2016, the district court
     affirmed the magistrate’s Report, Recommendation and Order and gave the government six weeks until
27
     January 31, 2017, to file its bill of particulars. No. 13-cr-226, Dkt. 188 and 190. The docket does not
28   reflect a trial date. The court dismissed the indictment on November 1, 2017. Dkt. 209.
                                                          3
     ANTHONY LEVANDOWSKI’S STATEMENT REGARDING TIMING FOR BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 54 Filed 11/11/19 Page 4 of 7




 1   insufficiently clear. Rule 12(e) makes clear that “more definite statements” should be filed early
 2   in the proceedings, as part of the pleading stage. Civil trade secret cases have recognized that
 3   statements “identify[ing] in detail the trade secrets alleged to have been misappropriated” should
 4   be filed prior to discovery. Xerox Corp. v. IBM Corp., 64 F.R.D. 367, 370–72 (S.D.N.Y. 1974);
 5   see also MSCI Inc. v. Jacob, 945 N.Y.S.2d 863, 865–66 (2012) (“[T]he law requires that a trade
 6   secret plaintiff identify trade secrets with reasonable particularity early in the case.”). Indeed,
 7   many jurisdictions, including California, have legislated that discovery cannot begin in a trade
 8   secret case until the plaintiff identifies the alleged trade secrets with specificity. See Comput.
 9   Econ., Inc. v. Gartner Grp., Inc., 50 F. Supp. 2d 980, 983-84 (S.D. Cal. 1999) (explaining that
10   Cal. Civ. Proc. Code § 2019(d) was enacted to “prevent[] a trade secret plaintiff from taking
11   discovery until it specifically identifies the trade secrets it claims the defendant
12   misappropriated.”). After all, until the trade secrets at issue are identified and specified, “neither
13   the court nor the parties can know, with any degree of certainty, whether discovery is relevant or
14   not.” Xerox, 64 F.R.D. at 371.
15           The same considerations have equal force in a criminal case. “The procedural safeguards
16   that are required when an individual’s liberty is at stake must at least equal those required before
17   he may be deprived of his property.” Dkt. 52-6 (United States v. Liu, supra, at 5 (quoting
18   Patterson v. Coughlin, 761 F.2d 886, 890 (2d Cir. 1985)). In a complex criminal case involving

19   extensive discovery and expert witness preparation, a bill of particulars should be filed early in

20   the case. It is a “well-established principle that district courts have inherent power to control

21   their dockets,” provided that the Court does not “develop rules that circumvent or conflict with

22   the Federal Rules of Criminal Procedure.” United States v. W.R. Grace, 526 F.3d 499, 509 (9th

23   Cir. 2008) (internal quotations and brackets omitted) (quoting Atchison, Topeka & Santa Fe Ry.

24   v. Hercules, Inc., 146 F.3d 1071, 1074 (9th Cir. 1988) and Carlisle v. United States, 517 U.S.

25   416, 426 (1996)). Requiring the government to promptly provide the requested specificity does

26   not circumvent or conflict with any existing rules.

27   //

28
                                                          4
     ANTHONY LEVANDOWSKI’S STATEMENT REGARDING TIMING FOR BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 54 Filed 11/11/19 Page 5 of 7




 1                                              II. ARGUMENT
 2           Applying those principles here, it is both prudent and appropriate to require the
 3   government to file a bill of particulars immediately.
 4           First, as described more fully in Mr. Levandowski’s bill of particulars motion, the
 5   indictment here is insufficiently specific as to the information alleged in each count to be the
 6   trade secret. A principal purpose of an indictment is to provide a defendant with proper notice of
 7   the charges he must defend right at the outset of a case. Here, the government cited particular
 8   documents in the indictment, but nowhere identified the allegedly stolen trade secret information
 9   contained in these documents. For this reason, a bill of particulars was amply justified at the
10   outset of this case—at the time of indictment (i.e., the first pleading)—and by this same logic, it
11   should issue as close to the initial pleading as possible.
12           Second, given the complexities of this case, an early bill is needed now to enable Mr.
13   Levandowski to meaningfully prepare his defense. The government is alleging, among other
14   things, that Mr. Levandowski stole secret information relating to the manufacture of proprietary
15   LiDar components. Whether the information in these documents is or is not a trade secret will be
16   a central issue at trial. The technology here is highly technical and complex—far beyond the
17   experience and expertise of regular jurors and attorneys. The defense will need to locate, retain,
18   and prepare expert witnesses who possess the requisite knowledge and expertise (and have no

19   business conflict of interest)—a process that often takes many months. Without knowing which

20   ideas or pieces of information—or combinations thereof—are trade secrets, the defense cannot

21   procure the right experts.

22           Third, as discussed in previous pleadings, the discovery in this case amounts to more than

23   400 gigabytes of data. See Dkt. 40 at 2 (government’s brief setting out the volume of

24   production). A defendant cannot be expected to sift through piles of technical deposition

25   testimony, design files, schematics, and other documents and simply guess at how the

26   government might have “framed” the trade secrets it charged him with stealing. And it would

27   waste precious defense resources and cause untold delay if Mr. Levandowski’s counsel were

28
                                                          5
     ANTHONY LEVANDOWSKI’S STATEMENT REGARDING TIMING FOR BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 54 Filed 11/11/19 Page 6 of 7




 1   required to re-review this enormous volume of data if the government were allowed to describe
 2   the trade secrets one way now and then press fundamentally different trade secrets at trial.
 3           Fourth, and finally, although the indictment is vague as to the contours of the trade
 4   secrets charged, the government does appear to know which alleged trade secrets it (currently)
 5   plans to prove. Indeed, in its November 4th letter and accompanying chart, the government did
 6   adequately specify the contours of a few of the charged trade secrets. Dkt. 52 at 9
 7   (acknowledging that the descriptions for Trade Secrets 2, 7, and 20 are sufficiently specific). But
 8   troublingly, the government went on to say that it “reserve[d] the right” to change course. Dkt.
 9   52-2 (“If the Court orders a Bill of Particulars, [the government] reserve[s] the right to articulate
10   additional, different, or modified trade secrets found within the particular files identified in the
11   Indictment.”). Hence, it seems, the problem is not that the government can’t yet tell us what
12   specific trade secrets it intends to prove. The problem is that the government wants to leave
13   itself wiggle room to seize on new definitions for the trade secrets if its evidentiary case begins
14   to fall apart.
15           The government appears to be taking this bob-and-weave approach right now in another
16   trade secret case pending in this district, United States v. Mogal, No. CR 18-00259-BLF. In that
17   case, the prosecution, in lieu of having to respond to a bill of particulars motion, entered into
18   stipulations as to the identity of the trade secret information alleged to have been stolen by each

19   defendant. But then, months after entering into stipulations that the defendants had relied upon

20   to select experts and prepare their defenses, and on the eve of expert disclosures for the first

21   defendant set for trial, the government notified counsel that it was broadening the definition of

22   the charged trade secrets and reserving the right to further supplement the descriptions of the

23   trade secrets up to the time of trial. United States v. Mogal, No. CR 18-00259-BLF (N.D.C.A.

24   Nov. 8, 2019), Dkt. 122 (attached as Exhibit A to Declaration of Amy Craig (filed herewith)).

25   This is precisely the type of unfair, prejudicial surprise that Mr. Levandowski is seeking to avoid.

26   The easy and proper remedy is to require the government to file, immediately, a fixed and

27   binding bill of particulars setting forth the precise nature of the trade secrets it charged.

28
                                                          6
     ANTHONY LEVANDOWSKI’S STATEMENT REGARDING TIMING FOR BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
               Case 3:19-cr-00377-WHA Document 54 Filed 11/11/19 Page 7 of 7




 1           Something so fundamental as the identity of the alleged trade secrets stolen cannot be left
 2   to a guessing game. Mr. Levandowski must be able to meaningfully prepare his defense now.
 3   He cannot do so unless the government identifies with clarity and finality the trade secrets it
 4   plans to prove. A bill of particulars—filed now—will provide the certainty that all parties and
 5   the court need in order to proceed.
 6                                             III. CONCLUSION
 7           For the foregoing reasons, Mr. Levandowski requests that this Court order the
 8   government to file its bill of particulars forthwith, and no later than two weeks from entry of
 9   judgment on the defendant’s motion.
10
11   Date:    November 10, 2019                               Respectfully submitted,
12
13                                                            /s/
                                                              RAMSEY & EHRLICH LLP
14                                                            Miles Ehrlich
                                                              Ismail Ramsey
15
                                                              Amy Craig
16
                                                              Counsel for Anthony Levandowski
17
18
19
20
21
22
23
24
25
26
27
28
                                                          7
     ANTHONY LEVANDOWSKI’S STATEMENT REGARDING TIMING FOR BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
